Exhibit 10.1





FIRST AMENDMENT TO
HASBRO, INC. RETIREMENT PLAN FOR DIRECTORS




       The Hasbro, Inc. Retirement Plan for Directors (the "Retirement Plan") is
hereby amended, effective as of the effective time of approval by Hasbro, Inc.'s
(the "Company's") shareholders of the 2003 Stock Option Plan for Non-Employee
Directors. Notwithstanding the foregoing, this First Amendment to the Retirement
Plan shall only become effective if approval by the Company's shareholders
occurs at the Company's May 14, 2003 Annual Meeting of Shareholders.


       1.       Section 3.1 is amended by the addition of the following sentence
at the end thereof:

 "Any person who shall become a Director on or after May 14, 2003 shall not be
eligible to participate in the Plan."

       2.       A new Section 4.1(D) is added to the Plan as follows:

 "D.    Directors who have been participants in the Plan prior to May 14, 2003
and who elect to participate in the 2003 Stock Option Plan for Non-Employee
Directors ("2003 Director Plan") shall not be credited with changes in the
Annual Retainer or additional periods of Board Service under the Plan after the
effective date of their participation in the 2003 Director Plan (the "Effective
Date"), and they may elect to have the Present Value of their accrued benefits
under the Retirement Plan, as of the Effective Date, deferred into Stock Units
under the Hasbro, Inc. Deferred Compensation Plan for Non-Employee Directors.
Such Present Value of the accrued benefits under the Retirement Plan, as of the
Effective Date, for any given Director will be determined by Watson Wyatt
Worldwide, the plan actuary for the Retirement Plan, or any successor selected
by the Company who is serving as the plan actuary as of the applicable Effective
Date."


        IN WITNESS WHEREOF, this First Amendment to the Plan has been executed
by a duly authorized officer of the Company on this 15th day of April, 2003.

                                                   HASBRO, INC.




                                                   By:    /s/  Barry Nagler
                                                   ---------------------------------------------
                                                   Name:   Barry Nagler
                                                   Title:     Senior Vice
President and
                                                                General Counsel